Citation Nr: 0317152	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-12 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to January 1952.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2001 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Seattle, Washington.  


FINDINGS OF FACT

1.  Finding essentially that new and material evidence had 
not been submitted, an unappealed January 1997 RO 
determination declined to reopen a claim of service 
connection for a psychiatric disability that had previously 
been denied on the basis that psychiatric entity noted in 
service was not a disability for which service connection 
could be awarded.  

2.  Evidence received since the January 1997 determination 
tends to show that the veteran has an acquired psychiatric 
disability and to relate such disability to service, bears 
directly and substantially on the claim at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the January 1997 RO decision is new 
and material, and the claim of service connection for a 
psychiatric disorder may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
regard to the threshold matter of whether new and material 
evidence has been received to reopen the claim, all 
applicable provisions of the VCAA and implementing 
regulations are satisfied.  In a January 2001 letter, and in 
a July 2002 statement of the case (SOC), the veteran was 
notified what evidence he needed to submit in order to 
substantiate his claim, and what evidence VA would obtain.  
The letter and SOC cited the changes in the law brought about 
by the VCAA and implementing regulations; they clearly 
explained that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Background

Service connection for anxiety tension state was denied in 
July 1966.  The RO found that the entity noted in service, 
emotional instability reaction, was not a compensable 
disability.  The veteran did not appeal the July 1966 
decision.  

In January 1997, the RO declined to reopen the claim of 
service connection for a psychiatric disorder, finding that 
new and material evidence had not been received.  The veteran 
did not appeal that determination, and it is the last final 
decision of record on the matter of service connection for a 
psychiatric disorder.  

Evidence of record in January 1997 included service medical 
records, among which is an October 1951 report of medical 
history in which the veteran acknowledged that he experienced 
excessive "nervousness and worry" ever since his 
involvement in a motor vehicle accident nine years earlier.  
The report of examination on entrance onto active duty shows 
a diagnosis of mild anxiety psychoneurosis, not considered 
disabling.  Reports from a psychiatric facility reveal that 
the veteran was treated in November and December 1951 after 
presenting with symptoms including nervousness, suspicion, 
and depression.  In a November 1951 report, a medical care 
provider noted that the veteran "has been nervous all of his 
life," tended toward social withdrawal and eccentricity, and 
had experienced repeated "nervous breakdowns."  Other 
records dated in November 1951 reveal diagnosis of chronic 
and severe emotional instability reaction, manifested by 
undependable judgment, fluctuating attitude, anxiety, 
trembles, and a paranoid trend.  The veteran was discharged 
due to a schizoid personality disorder that rendered him 
unsuitable for military service.  

Postservice medical records include numerous VA 
hospitalization and outpatient records, and private medical 
records, dating back to July 1968 and revealing diagnosis and 
treatment of a variety of health problems, including 
schizophrenia, paranoid type.  Some of the medical records 
showing diagnoses of mental disorders also refer to a history 
of same during and since the veteran's service.  The records 
are negative for an opinion specifically relating the 
veteran's psychiatric disorder to service.  

Evidence received subsequent to the January 1997 RO decision 
is as follows:

?	Additional VA outpatient reports (dated through June 
2001) indicating the veteran has been followed for 
treatment of his psychiatric disorders.  

?	In a September 1999 letter, the veteran's treating VA 
psychiatrist reported that the veteran carried a 
diagnosis of schizophrenia, paranoid-type.  The 
psychiatrist noted: "review of [the veteran's] history 
and records reveals a history of this disorder for 
several decades, and in my opinion may well have been 
present during his service in the Air Force . . . ."  
The psychiatrist further reported that the psychiatric 
condition was severe, with paranoia, hallucination, 
disordered thought, and an inability to function 
socially.  The psychiatrist stated "I would strongly 
recommend that [the veteran's] request for disability 
from [VA] . . . be reopened, and that he receive another 
evaluation."  

?	Written statements from the veteran, wherein he 
reiterates that service connection is warranted for his 
psychiatric disorder.  

Legal Criteria and Analysis

As noted above, the veteran's application to reopen the claim 
of entitlement to service connection for a psychiatric 
disorder was last finally denied by the RO in January 1997.  
That decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Generally, when a claim is disallowed, it may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
This petition to reopen was filed before that date.  Hence, 
the new 38 C.F.R. § 3.156(a) does not apply in the instant 
case.]

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The Board finds that evidence added to the record since the 
January 1997 rating decision was not previously of record, is 
relevant, and is so significant that it must be considered to 
decide fairly the merits of the claim of service connection 
for a psychiatric disorder.  The claim was denied previously 
essentially based on a finding that the veteran did not have 
a psychiatric disability related to service for which service 
connection could be awarded.  Now the medical evidence shows 
that the veteran has paranoid schizophrenia, and there is 
additional competent (medical) evidence (in the form of a 
statement by a VA psychiatrist) indicating that the 
disability may be service related.  This evidence bears 
directly on the matter at hand, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus it is new and material, and the claim may be 
reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is granted.


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) is invalid because in conjunction with 38 C.F.R. § 
20.1304,it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C.A. § 7104(a).  

Since the claim of service connection for a psychiatric 
disorder is now reopened, VA has a further duty to assist the 
veteran is development of his claim.  The medical evidence at 
hand suggests that further examination for a psychiatric 
advisory opinion is indicated.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a  failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, (1) in an original compensation 
claim, the claim shall be rated based on the evidence of 
record; (2) in any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder from June 2001 to 
the present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any VA medical records of 
treatment for a psychiatric disorder 
which are not already associated with the 
claims file.

2.  The RO should arrange for the veteran 
to be afforded an examination by a 
psychiatrist to determine whether he has 
a psychiatric disorder that is related to 
service.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  Based 
on review of the record, including 
service medical records and examination 
of the veteran, the examiner should 
provide a diagnosis for the veteran's 
current psychiatric disability, and opine 
whether it is at least as likely as not 
that such disability was incurred in 
(became manifested in or due to) or 
aggravated by (became worse during) 
service.  The examiner should comment on 
the September 1999 letter by the 
veteran's treating VA psychiatrist and 
explain the rationale for any opinion 
given.

3.  The RO should determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the claim de novo.  If it 
remains denied, the RO should provide the 
veteran and his representative with an 
appropriate supplemental statement of the 
case, and give them the requisite period 
of time to respond.  The case should then 
be returned to the Board, if in order, 
for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.




	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



